Name: Twenty-Seventh Commission Directive 79/553/EEC of 7 June 1979 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-06-16

 Avis juridique important|31979L0553Twenty-Seventh Commission Directive 79/553/EEC of 7 June 1979 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 148 , 16/06/1979 P. 0058 - 0058 Greek special edition: Chapter 03 Volume 25 P. 0157 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 39 , 14 . 2 . 1979 , P . 11 . TWENTY-SEVENTH COMMISSION DIRECTIVE OF 7 JUNE 1979 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 79/553/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY TWENTY-SIXTH COMMISSION DIRECTIVE 79/139/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THE PROVISIONS OF DIRECTIVE 70/524/EEC LAY DOWN THAT THE ANNEXES MUST BE CONSTANTLY ADAPTED IN LINE WITH THE PROGRESS OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE USE OF CERTAIN ANTIBIOTICS , EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS LISTED IN ANNEX II STILL NECESSITATES ADDITIONAL EXAMINATIONS ; WHEREAS , FOR THIS REASON , THE PERIOD OF AUTHORIZATION OF THESE SUBSTANCES AT NATIONAL LEVEL MUST BE EXTENDED FOR A CERTAIN PERIOD ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ANNEX II TO DIRECTIVE 70/524/EEC : 1 . IN PART A ' ANTIBIOTICS ' THE DATE ' 30 JUNE 1979 ' SHOWN IN THE ' PERIOD OF AUTHORIZATION ' COLUMN IS REPLACED BY ' 31 DECEMBER 1979 ' FOR THE FOLLOWING POSITIONS : NO 16 FLAVOPHOSPHOLIPOL NO 17 LINCOMYCIN NO 20 SPIRAMYCIN ; 2 . IN PART C ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' THE DATE ' 18 JUNE 1979 ' SHOWN IN THE ' PERIOD OF AUTHORIZATION ' COLUMN IS REPLACED BY ' 30 JUNE 1980 ' FOR THE FOLLOWING POSITIONS : NO 7 KARAYA GUM NO 8 PARTIAL POLYGLYCEROL ESTERS OF POLYCONDENSED FATTY ACIDS OF CASTOR OIL NO 9 SORBITAN MONOPALMITATE NO 10 SORBITAN MONOSTEARATE NO 11 SORBITAN TRISTEARATE NO 12 POLYOXYETHYLENE ( 20 ) SORBITAN MONOLAURATE NO 13 POLYOXYETHYLENE ( 20 ) SORBITAN MONOPALMITATE NO 14 POLYOXYETHYLENE ( 20 ) SORBITAN MONOSTEARATE NO 15 POLYOXYETHYLENE ( 20 ) SORBITAN TRISTEARATE NO 16 POLYOXYETHYLENE ( 20 ) SORBITAN MONO-OLEATE NO 17 POLYOXYETHYLENE ( 8 ) STEARATE NO 18 POLYOXYETHYLENE ( 40 ) STEARATE NO 19 GLYCERIC ESTERS OF FATTY ACIDS OBTAINED FROM SOYA OIL OXIDIZED UNDER HEAT NO 20 GHATTI GUM NO 21 XANTHAN GUM NO 22 EXTRACT OF QUILLAIA NO 23 LACTYLATED FATTY ACID ESTERS OF GLYCEROL AND PROPYLENE GLYCOL NO 24 SORBITAN MONOLAURATE NO 25 SORBITAN MONO-OLEATE NO 26 DIOCTYL SODIUM SULPHOSUCCINATE NO 27 AMMONIUM PHOSPHATIDES ( SYNONYM : EMULSIFIER YN ). ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 7 JUNE 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT